DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Appellant,

                                         v.

                                   M.A., a child,
                                     Appellee.

                                  No. 4D14-1407

                              [August 26, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos Rebollo, Judge; L.T. Case No. 12-2768 DL.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellant.

   No brief filed for appellee.

LEVINE, J.

   We are confronted with a case where the trial court sua sponte
dismissed a petition for delinquency, over the objection of the state. We
find that the trial court, in this case, lacked the authority to sua sponte
dismiss the petition, and that by dismissing the state’s petition without
authority, violated the principles of separation of powers. We, therefore,
reverse and remand.

    In August 2012, M.A. was charged by petition for delinquency with
possession of cannabis and possession of drug paraphernalia. During an
April 2014 status hearing, counsel for M.A. proffered that M.A. was picked
up in South Carolina and subsequently released. The court stated that
the defense’s proffer indicated that Florida officials told the South Carolina
officials that Florida would not be extraditing M.A. The state told the trial
court that nothing in its records reflected whether the state did or did not
want to extradite M.A. The trial court noted that there was a pickup order
as to M.A. issued on November 15, 2012, and that there had been a take
custody order for over a year. The trial court then sua sponte dismissed
the pending petition for delinquency based on State v. A.A., 110 So. 3d 988
(Fla. 4th DCA 2013). The state objected and this appeal ensues.
   We review the dismissal of a petition for delinquency de novo. State v.
S.P., 24 So. 3d 756, 757 (Fla. 4th DCA 2009).

   Section 985.0301, Florida Statutes (2014), provides, in relevant part,
that:

         (1) The circuit court has exclusive original jurisdiction of
      proceedings in which a child is alleged to have committed a
      delinquent act or violation of law.

         (2) The jurisdiction of the court shall attach to the child
      and the case when the summons is served upon the child and
      a parent or legal or actual custodian or guardian of the child,
      or when the child is taken into custody with or without service
      of summons and before or after the filing of a petition,
      whichever first occurs, and thereafter the court may control
      the child and the case in accordance with this chapter.

         ...

         (6) The court may at any time enter an order ending its
      jurisdiction over any child.

   State v. J.C., 141 So. 3d 756 (Fla. 4th DCA 2014), is most instructive.
In J.C., the state filed a delinquency petition. At a hearing more than one
year later, the state informed the trial court that J.C. was living in New
York. Defense counsel moved to dismiss pursuant to section 985.0301(6),
claiming that this section permitted the trial court to “enter an order
ending its jurisdiction over any child.” Id. at 757. This court in J.C. held
that the “trial court impermissibly relied on section 985.0301(6) to
terminate its jurisdiction over J.C. and ‘put an end to the prosecution
before the case ever reache[d] adjudication on the merits.’” Id. (quoting
State v. W.D., 112 So. 3d 702, 704 (Fla. 4th DCA 2013)).

    In reaching this decision, J.C. relied on W.D., where this court
determined that the trial court incorrectly relied on section 985.0301(6) to
dismiss a delinquency petition. In W.D., this court determined the scope
of section 985.0301(6) “as authorizing the court to elect to end its
jurisdiction over a child at any time following the initial adjudicatory
hearing—not as permitting the trial court to use its discretion to terminate
jurisdiction to put an end to the prosecution before the case ever reaches
adjudication on the merits.” W.D., 112 So. 3d at 704. In the present case,
like in J.C. and W.D., the trial court impermissibly dismissed the

                                     2
delinquency petition, where the trial court had acquired jurisdiction over
the juvenile, before the trial court had reached the phase of the
proceedings where there was an adjudication on the merits of the case.

    The trial court, in dismissing the petition, relied on A.A. However, the
trial court’s reliance on A.A. was misplaced. In A.A., the state contended
that the trial court could not dismiss a juvenile case, “because the court
had not acquired jurisdiction as the child had not been served.” 110 So.
3d at 988. However, “the child had been detained and taken into custody.”
Id. Thus, this court determined that the trial court had jurisdiction over
the juvenile. Nowhere in A.A. did this court discuss the circumstances
where a trial court could dismiss a petition for delinquency under section
985.0301(6); rather, we briefly opined that the trial court had jurisdiction
because the juvenile had been detained and taken into custody, citing to
section 985.0301(1) and (2).

    Further, in the instant case, when the trial court sua sponte dismissed
the petition, it erred because “the trial court improperly ruled on an issue
that was not before it and interfered with the State’s discretion to bring
charges against” the juvenile. State v. C.W., 40 Fla. L. Weekly D1403 (Fla.
4th DCA June 17, 2015). As C.W. stated, a “trial court may adjudicate
only those issues or questions which are properly placed before the court.”
Id. (citation omitted).

    The trial court also erred because its decision to sua sponte dismiss the
state’s petition for delinquency encroached on the powers of the executive
branch of state government, as noted in both J.C. and W.D. “Under Article
II, Section 3, a prosecutor has the exclusive discretion to decide whether
to file charges or to continue with a prosecution.” Barnett v. Antonacci,
122 So. 3d 400, 405 (Fla. 4th DCA 2013). “By dismissing the delinquency
petition, the trial court violated the separation of powers doctrine by
encroaching on the state attorney’s absolute authority to decide where and
how to prosecute this case.” J.C., 141 So. 3d at 757.

    One cannot overstate how integral the separation of powers is to the
proper functioning of our government, as well as to ensuring the protection
of individual liberties. It has been long recognized by our founders that
“(t)he accumulation of all powers, legislative, executive, and judiciary, in
the same hands, whether of one, a few, or many, and whether hereditary,
self-appointed, or elective, may justly be pronounced the very definition of
tyranny.” The Federalist No. 47, at 298 (James Madison) (Clinton Rossiter
ed., 2003). Thus, individual rights can flourish only when the powers
enumerated by our constitution are limited to the appropriate and correct
branch of government.

                                     3
   We therefore reverse the decision of the trial court and reinstate the
petition for delinquency erroneously dismissed by the trial court.

   Reversed and remanded.

STEVENSON and FORST, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    4